                                                                       FILED
                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                                                                          NOV    1 4 2018
                         MISSOULA DIVISION                            Clerk, U.S District Court
                                                                        District Of Montana
                                                                              Missoula

UNITED STATES OF AMERICA,                           CR 17-20-M-DLC

                    Plaintiff,

vs.                                                       ORDER

WES BRADY JOHNSON,

                     Defendant.


      This matter comes before the Court on the United States' Unopposed

Motion for a Preliminary Order of Forfeiture (Doc. 32). Defendant Wes Brady

Johnson appeared before this Court on October 23, 2018 and entered a plea of

guilty to the Superseding Information filed in this matter. The Defendant's plea

provides a factual basis and cause to issue a Preliminary Order of Forfeiture,

pursuant to 18 U.S.C. § 2253(a).

      IT IS ORDERED:

      THAT Defendant Wes Brady Johnson's interest in the following property is

forfeited to the United States, in accordance with 18 U.S.C. § 2253(a):

            • Verizon Straight Talk Cellphone, sin 990005452086078;




                                         1
     THAT the Department of Homeland Security shall, prior to disposition of

the assets, seize the property subject to forfeiture and further make its return to

this Court as provided by law;

     THAT the United States shall provide written notice to all third parties

asserting a legal interest in any of the above-described property and shall post on

an official government internet site http://www.forfeiture.gov for at least 30

consecutive days as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules of

Admiralty or Maritime Claims and Asset Forfeiture Actions, of the Court's

Preliminary Order and the United States' s intent to dispose of the property in such

manner as the Attorney General may direct, pursuant to 18 U.S.C. § 982(b)(l) and

21 U.S.C. § 853(n)(l), and to make its return to this Court that such action has

been completed;

     THAT upon adjudication of all third-party interests, if any, the Court will

enter a Final Order of Forfeiture.

       DATED this     If "'day ofNovember, 2018.




                                       Dana L. Christensen, Chief Judge
                                       United States District Court




                                          2
